DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 recites “computer-readable storage medium”.  Under the broadest reasonable interpretation, a claim to a “computer-readable storage medium” may encompasses transitory forms of signal transmission. Transitory signal transmissions does not fall within at least one of the four categories of patent eligible subject matter. Since the current specification does not explicitly exclude such a possibility, the claim covers non-statutory subject matter. Therefore it is not patent eligible.  See MPEP 2106.03(II).
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations of receiving media content and a location, detecting an image, aligning the image, selecting a subset of matches based on location and matching based on the image, and causing a display.  These limtaitosn fall under the mental process/ math.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” and “client device” nothing in the claim precludes the determining step from practically being performed in the human mind.  The receiving step is routine data gathering, the detecting is a mental step, the aligning is mental/ math, the selecting can be done mentally, the detecting can be done mentally via observation, and the causing a display is displaying results which falls under insignificant post solution activity of verifying barcodes and providing results.
The processor and client device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (data processing/ gathering). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept. Thus independent claims 1, 13, and 25 are ineligible under 101.
Dependent claims 2-3 are further describing the abstract idea without generic computer components. Claim 4 is just describing the type of data and is not a practical application. Claim 5 is drawn to math (determining coordinates) and thus is still abstract.  Claims 6-12 are drawn to math, mental steps, and generic components/ limitations related to abstract limitations regarding the data and math.  Thus the dependent claims are rejected also at least based on their dependency.  Claims 13-25 have been discussed above re claims  1-12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “L2” distance which is vague/ indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 12-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al. (US 10147399).
Re claim 1, Mott et al. teaches:
	Receiving by a processor from a client device, a media content item and a location of the client device (abstract+ wherein the location and image (media content item) is received);
	Though silent to detecting a portion of the media content item including an image of a captured visual code, the Examiner notes that the recited captured visual code is not decoded, it is simply a type of image used to fetch data.  Accordingly, the use of a different type of image as taught by Mott et al. is functionally equivalent as it just is a graphical/ image representation that is functionally equivalent.  
	Mott et al. teaches aligning the image of the captured graphical representation to generate a rectified image (col 3, lines 40+ wherein processes are taught to enhance such as filtering, thresholding, etc.) Given such teachings it would have been obvious to generate a rectified image as part of processing an image so as to have a high quality image for comparison.
	Mott et al. teaches selecting, based on a location of the device, a subset of codes of a plurality of codes stored in a database having a plurality of location estimates associated therein, determining a match and casing a selectable item to be displayed (claim 1+ wherein the location of the device and the image itself as used to determine a subset of images/ content to be provided to the user).  Though silent to reciting that the location is used to select a subset which is then used to detect a match with the rectified image (Mott et al. teaches both the location and image itself and does not specify the order) the Examiner notes that it would have been well within the ordinary skill in the art to process in that particular order (location than image) in order to have the predicted outcome of reducing possible matches based on location and then on the image itself, in order to reduce the processing power/ load on the system.  One would have been motivated to try this order as one of a plurality of possible ways to process the data for an expected outcomes.
	Re claims 2-3, FIG. 1B+ shows a URL based on the images captured.
	Re claims 4-6, the abstract+ teaches GPS which is interpreted as 3d, wherein a coordinate is interpreted as average.
Re claim 7, IMU orientations are taught (abstract+).
Re claim 8, though silent to indexing using r-tree data structures, the Examiner notes that r-tree data structures are known in the art for spatial accessing of data, such as indexing of coordinates and multidimensional information and therefore is an obvious expedient for indexing/ spatial accessing of geographical coordinates for expected results of organization and access.
Re claim 12, the Examiner notes that a detector and alignment as part of basic image processing has been discussed above.  The recitation of a “neural network” detector/ aligner does not impart any structural limitations aside from that the detector and aligner are configured to work with a neural network.  The Examiner notes that detectors and aligners are interpreted to be configured to work with neural networks absent a more specific recitation.  Basic straightening/ aligning/ preprocessing of images is an obvious expedient to place them in form for manipulation/ use.
Re claims 13-20 and 24-25, the limtaitosn have been discussed above re claims 1-8, 12, and 1.
Re claims 13-20 and 24-25, the limtaitosn have been discussed above re claims 1-8, 12, and 1.
Claim(s) 1-6, 8, 12-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 20140223319).
Uchida et teaches the claimed limtaiitons as Uchida scans the logo of a building to capture an image.  Though not recited as a code, the code in the claims is not decoded and therefore its just a graphical representation/ image/ symbol, functionally equivalent to that of Uchida.  A subset of visual codes based on the location and image data is provided (paragraph [0078]+.  A match is detected and displayed by the client device as codes/ promotion content/ etc.  Though silent to aligning an image to generate a rectified image, this is merely interpreted as traditional image processing known in the art as an obvious expedient to provide a clean and high quality image for processing purposes.  One would have been motivated to process/ preprocess captured images for accuracy in their use in such instances.  Though silent to selecting based on location prior to image matching, the Examiner notes that selecting based on location first is one of a plurality of known solutions available to one of ordinary skill in the art (based on location first or image first).  One would have been motivated to select based on location first as way to narrow down/ limit comparisons to ease the processing load.
Re claim 2-3, FIG. 5A shows a camera and FIG. 3B shows a URL.
Re claims 4-6, FIG. 5B shows GPS functionalities, interpreted as average 3d coordinates. 
Re claim 8, though silent to indexing using r-tree data structures, the Examiner notes that r-tree data structures are known in the art for spatial accessing of data, such as indexing of coordinates and multidimensional information and therefore is an obvious expedient for indexing/ spatial accessing of geographical coordinates for expected results of organization and access.
Re claim 12, the Examiner notes that a detector and alignment as part of basic image processing has been discussed above.  The recitation of a “neural network” detector/ aligner does not impart any structural limitations aside from that the detector and aligner are configured to work with a neural network.  The Examiner notes that detectors and aligners are interpreted to be configured to work with neural networks absent a more specific recitation.  Basic straightening/ aligning/ preprocessing of images is an obvious expedient to place them in form for manipulation/ use.
Re claims 13-18, and 24-25, the limtaitosn have been discussed above re claims 1-6, 12, and 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11494577 teaches a neural network code detector as known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876